DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are presented for examination.
The IDS filed 11/15/2019 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitations “the second RSSI” and “the second RSCP”.  There is insufficient antecedent basis for these limitations in the claim.  It is assumed that the applicant intended claim 19 to depend from claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Edge (U.S. Patent Application Publication Number 2015/0215762).
Regarding claim 1, Edge discloses a method of detecting a wireless attack or suspicious wireless activity for a wireless network in a commercial venue, the method comprising: receiving, by an access point in the commercial venue, a set of wireless beacon frames from a first wireless device (paragraph 33, exchange of signals between AP and device, and paragraph 40, target device, and paragraph 28, venue); making a first determination of a first beacon frame rate that describes a rate at which the set of wireless beacon frames are received (paragraph 40, AP provides RTT); receiving a second beacon frame after a first beacon frame, wherein the first beacon frame is received last in time in the set of wireless beacon frames (paragraph 33, exchange of signals between AP and device, and paragraph 39, alternate device); making a second determination of a second beacon frame rate that describes a rate at which the second beacon frame is receive relative to when the first beacon frame was received (paragraph 39, alternate device provides RTT); making a third determination that a second wireless device transmitting the second beacon frame is impersonating the first wireless device transmitting the first beacon frame upon comparing the first beacon frame rate to the second beacon frame rate (paragraph 40, information mismatch); and sending, upon making the third determination, a security alert message to an external input/output (I/O) device located in the commercial venue (paragraph 40, deny provision of service).

Regarding claim 2, Edge discloses wherein the first beacon frame rate and the second beacon frame rate are compared by: determining that a rate of increase from the first beacon frame rate to the second beacon frame rate exceeds a pre-determined threshold value (paragraph 49, correspondence threshold).
Regarding claim 3, Edge discloses generating, upon making the third determination, a security event log that identifies at least a type of the attack on the wireless network (paragraph 40, spoofed wireless device).
Regarding claim 4, Edge discloses receiving a third beacon frame after the second beacon frame; making a fourth determination of a third beacon frame rate that describes a rate at which the third beacon frame is receive relative to when the second beacon frame was received; making a fifth determination that a rate of increase from the second beacon frame rate to the third beacon frame rate exceeds a pre-determined threshold value; making a sixth determination that a time when the fifth determination is made is within a configuration time interval of a time when the third determination was made; and preventing, in response to making the sixth determination, an additional security event log to be generated for the third beacon frame that 
Regarding claim 5, Edge discloses wherein the security event log includes any one or more of: (1) a type of the attack that indicates that the first wireless device is being impersonated, (2) a date and/or time of the attack, (3) information identifying the commercial passenger vehicle, (4) information identifying a wireless access point that performed the method of detecting the wireless attack or suspicious wireless activity, wherein the wireless AP is located in the commercial passenger vehicle, and (5) the pre-determined threshold value (paragraph 40, alternate device did not provide correct MAC address).
Regarding claim 7, Edge discloses 7. The method of claim 1, further comprising: measuring a first received signal strength indicator (RSSI) or a first received signal code power (RSCP) of a wireless beacon frame from the set of wireless beacon frames; measuring a second RSSI or a second RSCP of the second beacon frame; determining that a variance between the first RSSI and the second RSSI or between the first RSSI and the second RSSI exceeds a pre-defined value; and sending, upon determining that the variance exceeds the pre-defined value, a second security alert message to the external I/O device (paragraphs 39 and 40, uses RSSI measurements).
Regarding claim 8, Edge discloses determining an approximate location of the second wireless device based on the second RSSI or the second RSCP (paragraph 40, location derived from measurements).
Regarding claim 9, Edge discloses measuring a noise value associated with one or more frequencies on which the set of wireless beacon frames are received; and sending a second security alert message to the external I/O device upon determining that the measured noise value exceeds a pre-defined noise threshold value (paragraph 94, uses S/N measurements).
Regarding claim 10, Edge discloses generating, upon determining that the measured noise value exceeds the pre-defined noise threshold value, a security event log that includes any one or more of: (1) a type of the attack that indicates that a noise generator device is detected, (2) a date and/or time of the attack, and (3) the measured noise value (paragraph 94, S/N measurements).
Regarding claim 11, Edge discloses 11. The method of claim 1, further comprising: measuring a first noise value associated with one or more frequencies on which the set of wireless beacon frames are received at a first point in time; measuring a second noise value associated with one or more frequencies on which the set of wireless beacon frames are received at a second point in time after the first point in time; and sending a second security alert message to the external I/O device upon determining that a variance between the first noise value and the second noise value exceeds a pre-defined noise threshold value (paragraph 94, verifies whether S/N measurements are consistent).
Regarding claim 12, Edge discloses generating, upon determining that the variance of between the first noise value and the second noise value exceeds the pre-defined noise threshold value, a security event log that includes any one or more of: (1) a type of the attack that indicates that a noise generator device is detected, (2) a date and/or time of the attack, and (3) the measured first noise value and the measured second noise value (paragraph 94, S/N measurements).
Regarding claim 13, Edge discloses an apparatus implemented on a commercial venue and comprising a processor configured to perform a method of comprising: receive, by an access point in the commercial venue, a set of wireless beacon frames from a first wireless device (paragraph 33, exchange of signals between AP and device, and paragraph 40, target device, and paragraph 28, venue); make a first determination of a first beacon frame rate that describes a rate at which the set of wireless beacon frames are received (paragraph 40, AP provides RTT); receive a second beacon frame after a first beacon frame, wherein the first beacon frame is received last in time in the set of wireless beacon frames (paragraph 33, exchange of signals between AP and device, and paragraph 39, alternate device); make a second determination of a second beacon frame rate that describes a rate at which the second beacon frame is receive relative to when the first beacon frame was received (paragraph 39, alternate device provides RTT); make a third determination that a second wireless device transmitting the second beacon frame is impersonating the first wireless device transmitting the first beacon frame upon comparing the first beacon frame rate to the second beacon frame rate (paragraph 40, information mismatch); and send, upon making the third determination, a security alert message to an external input/output (I/O) device located in the commercial venue (paragraph 40, deny provision of service).
Edge does not explicitly state that the venue is a passenger vehicle.  However, utilizing WLANs in public transportation was well known in the art.  Given Edge’s teaching that his venue may include any known “installation or area” (see again, paragraph 28) and the fact that WLANs were well established in public transportation, one of ordinary skill in the art would have been motivated to simply utilize Edge’s invention in a WLAN in a commercial passenger vehicle.  As such, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 14, Edge discloses wherein the first beacon frame rate and the second beacon frame rate are compared by the processor configured to: determine that a rate of increase from the first beacon frame rate to the second beacon frame rate exceeds a pre-determined threshold value (paragraph 49, correspondence threshold).
Regarding claim 15, Edge discloses wherein the processor is further configured to: generate, upon making the third determination, a security event log that identifies at least a type of the attack on the wireless network (paragraph 40, spoofed wireless device).
Regarding claim 16, Edge discloses wherein the processor is further configured to: receive a third beacon frame after the second beacon frame; make a fourth determination of a third beacon frame rate that describes a rate at which the third beacon frame is receive relative to when the second beacon frame was received; make a fifth determination that a rate of increase from the second beacon frame rate to the third beacon frame rate exceeds a pre-determined threshold value; make a sixth determination that a time when the fifth determination is made is within a configuration time interval of a time when the third determination was made; prevent, in response to making the sixth determination, an additional security event log to be generated for the third beacon frame that causes the rate of increase from the second beacon frame rate to the third beacon frame rate (paragraph 93, periodically verifies device ID credibility, where it would have been obvious to one of ordinary skill managing the system that an additional log would not be needed within a certain time interval).
Regarding claim 17, Edge discloses wherein the security event log includes any one or more of: (1) a type of the attack that indicates that the first wireless device is being impersonated, 
Regarding claim 18, Edge discloses wherein the processor is configured to perform the method further comprising: measure a first received signal strength indicator (RSSI) or a first received signal code power (RSCP) of a wireless beacon frame from the set of wireless beacon frames; measure a second RSSI or a second RSCP of the second beacon frame; determine that a variance between the first RSSI and the second RSSI or between the first RSSI and the second RSSI exceeds a pre-defined value; and send, upon determining that the variance exceeds the pre-defined value, a second security alert message to the external I/O device (paragraphs 39 and 40, uses RSSI measurements).
Regarding claim 19, Edge discloses wherein the processor is configured to perform the method further comprising: determining an approximate location of the second wireless device based on the second RSSI or the second RSCP (paragraph 40, location derived from measurements).
Regarding claim 20, Edge discloses wherein the processor is configured to perform the method further comprising: measure a noise value associated with one or more frequencies on which the set of wireless beacon frames are received; and send a second security alert message to the external I/O device upon determining that the measured noise value exceeds a pre-defined noise threshold value (paragraph 94, uses S/N measurements).
Regarding claim 21, Edge discloses wherein the processor is configured to perform the method further comprising: measure a first noise value associated with one or more frequencies on which the set of wireless beacon frames are received at a first point in time; measure a second noise value associated with one or more frequencies on which the set of wireless beacon frames are received at a second point in time after the first point in time; and send a second security alert message to the external I/O device upon determining that a variance between the first noise value and the second noise value exceeds a pre-defined noise threshold value (paragraph 94, verifies whether S/N measurements are consistent).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Edge in view of Jain et al. (U.S. Patent Application Publication Number 2017/0359735), hereinafter referred to as Jain.
Edge disclosed techniques for verifying the identity of a wireless device in a WLAN.  In an analogous art, Jain disclosed techniques for diagnosing operation of communication networks.  Both systems deal with measuring properties of wireless devices in communication networks.
Regarding claim 6, Edge does not explicitly state wherein the first beacon frame rate is an average of beacon frame rates that describes a rate at which each beacon frame in the set of wireless beacon frames is received relative to an adjacent beacon frame in the set of wireless beacon frames.  However, measuring wireless device properties in such a fashion was well known in the art as evidenced by Jain.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edge by adding the ability that the first beacon frame rate is an average of beacon frame rates that describes a rate at which each beacon .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaushik et al. (U.S. Patent Application Publication Number 2020/0169890) disclosed techniques for protecting networks from attack using physical communication layer characteristics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Victor Lesniewski/Primary Examiner, Art Unit 2493